Exhibit 10.4
 
CORPORATE GOVERNANCE GUIDELINES
 
OF DOMINOVAS ENERGY CORPORATION
 
Adopted 07-03-2015
 
BOARD MISSION & OBJECTIVES
 
Mission
 
The Company's primary objective is to maximize stockholder value while adhering
to the laws of the jurisdictions, wherein, it operates and at all times
observing high ethical standards. The Company will pursue this objective
primarily through participation in the electronic manufacturing services
industry.
 
Corporate Authority & Responsibility
 
All corporate authority resides in the board of directors, as the representative
of the stockholders. Authority is delegated to management by the board, in order
to implement the Company's mission.
 
Decisions by the board are ratified via majority vote and consent.
 
The board retains responsibility to recommend candidates to the stockholders for
election to the board of directors. The board retains responsibility for
selection and evaluation of the CEO, oversight of the succession plan,
determination of senior management compensation, trying to ensure the existence
of adequate systems, procedures and controls, as well as assisting in the
approval of a financial operating plan and strategic direction. Additionally,
the board and its committees provide advice and counsel to senior management and
oversight of risks facing the company.
 
DIRECTORS, Personal Characteristics & Core Competencies of Directors
 
Individual directors shall possess all of the following personal
characteristics:
 
v  
INTEGRITY AND ACCOUNTABILITY - Character is the primary consideration in
evaluating any board member. Directors should demonstrate high ethical standards
and integrity in their personal and professional dealings and be willing to act
on and remain accountable for their boardroom decisions.

 
v  
INFORMED JUDGMENT - Board members should have the ability to provide wise,
thoughtful counsel on a broad range of issues. Directors should possess high
intelligence and wisdom and apply it in decision making.

 
v  
FINANCIAL LITERACY - One of the important roles of the board is to monitor the
Company's financial performance. Board members should be financially literate.
Directors should know how to read a balance sheet, income statement and, cash
flow statement, and understand the use of financial ratios and other indices for
evaluating company performance.

 
 

1 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

v  
MATURE CONFIDENCE - The board functions best when directors value board and team
performance over individual performance. Openness to other opinions and the
willingness to listen should rank as highly as the ability to communicate
persuasively. Board members should approach others assertively, responsibly and
supportively and raise tough questions in a manner that encourages open
discussion.

 
v  
HIGH PERFORMANCE STANDARDS - In today's highly competitive world, only companies
capable of performing at the highest levels are likely to prosper. Board members
should have a history of achievements that reflect high standards for themselves
and others.

 
v  
PASSION - Directors should be passionate about the performance of the Company,
both in absolute terms and relative to its peers. That passion should manifest
itself in engaged debate about the future of the company and an esprit de corps
among the board that both challenges and inspires the Company's employees.

 
v  
CREATIVITY - Success in the fuel cell industry will ultimately go to the
participants who adapt quickly to changing environments and implement creative
solutions to the significant challenges faced by industry participants. Board
members should possess the creative talents needed to augment those of
management.

 
Core Competencies of the Board as a Whole
 
To adequately fulfill the board's complex roles, from overseeing the audit and
monitoring managerial performance to responding to crises and approving the
company's strategic plan, and to consider a variety of relevant facts and
opinions when making decisions, a host of core competencies, as well as a
diverse mix of backgrounds, experiences, skills, accomplishments, financial
expertise, professional interests, personal qualities and other traits, are
preferred to be represented on the board. The board, as a whole, should possess
the following core competencies, with each member contributing knowledge,
experience, and skills in one or more domains:
 
v  
ACCOUNTING AND FINANCE - Among the most important missions of the board is
ensuring that stockholder value is both enhanced through corporate performance
and protected through adequate internal financial controls. The board should
have one or more directors with specific expertise in financial accounting and
corporate finance, especially with respect to trends in debt and equity markets.

 
v  
BUSINESS JUDGMENT - Stockholders rely on directors to make sensible choices on
their behalf. The majority of directors should have a record of making good
business decisions in the corporate sector.

 
v  
MANAGEMENT - To monitor corporate management, the board needs to understand
management trends in general and industry trends in particular. The board should
have one or more directors who understand and stay current on general management
"best practices" and their application in complex, rapidly evolving business
environments.

 
 

2 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

v  
CRISIS RESPONSE - Organizations inevitably experience both short and long-term
crises. The ability to deal with crises can minimize ramifications and limit
negative impact on firm performance. Boards should have one or more directors
who have the ability and time to perform during periods of both short-term and
prolonged crises.

 
v  
INDUSTRY KNOWLEDGE - Companies continually face new opportunities and threats
that are unique to their industries. The board should try to have one or more
members with appropriate and relevant knowledge specific to its industry or that
of its customers or major vendors.

 
v  
INTERNATIONAL MARKETS - To succeed in an increasingly global economy, the board
should have one or more directors who appreciate the importance of global
business trends and who have first-hand knowledge of international business
experience in those markets.

 
v  
LEADERSHIP - Ultimately, a company's performance will be determined by the
directors' and CEO's ability to attract, motivate, and energize a
high-performance leadership team. The board should have one or more directors
who understand and possess empowerment skills and have a history of motivating
high-performing talent.

 
v  
STRATEGY & VISION - A key board role is to approve and monitor company strategy
to ensure the company's continued high performance. The board should have one or
more directors with the skills and capacity to provide strategic insight and
direction by encouraging innovation, conceptualizing key trends, evaluating
strategic decisions, and continuously challenging the organization to sharpen
its vision.

 
Changes in Professional Responsibility
 
The board should consider whether a change in an individual's professional
responsibilities directly or indirectly impacts that person's ability to fulfill
directorship obligations. To facilitate the board's consideration, the board
requires that directors submit a resignation from the board as a matter of
course upon retirement, resignation, or other significant change in their
professional roles and responsibilities. If the board believes a director will
continue to make a contribution to the Company, the continued membership of that
director may be supported by the board or a committee, thereof, declining to
accept such resignation.
 
Identification and Recruitment of Board Members
 
One of the tasks of the Nominating and Governance Committee is to identify and
recruit candidates to serve on the board of directors. A list of candidates
shall be presented to the board for nomination and to the stockholders for
consideration. The Committee may at its discretion seek third-party resources to
assist in the process. If the CEO is not a member of the board, he will be
included in the process on a non-voting basis. The Nominating and Governance
Committee will make the final recommendation to the board.
 
Independent Directors
 
A majority of the board of directors should be independent, as defined from time
to time by the relevant stock exchange’s Listing Standards.
 
Outside Directorships
 
The CEO and senior management of the Company who serve on the board must obtain
advance approval of the board prior to accepting any outside directorships of
publicly held companies. Unless approved by the board or a committee thereof,
non-employee directors shall limit their service to a total of four
directorships of publicly held companies.
 
 


3 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
 
Directors are expected to attend all board and committee meetings in person or
by phone. Directors shall be prepared by reviewing in advance all materials and
be present at the meeting in person or by phone until its adjournment.
 
Compensation of Directors
 
In order to align the interests of directors and stockholders, director
compensation will contain both a cash component and a Company equity-based
component. The Company equity-based component will constitute a substantial
portion of the total director compensation.
 
Direct Investment in the Company Stock by Directors
 
Since a significant ownership stake can lead to a stronger alignment of
interests between directors and stockholders, each director is required to
accumulate, within 5 years of joining the board, a minimum number of shares of
Company stock equal to the lesser of 100,000 shares or the total number of
equity awards granted over the preceding 3 years. Exceptions to this requirement
may only be made by majority consent of the board under mitigating
circumstances.
 
Non-compliance shall constitute presumption of resignation by the non-compliant
board member and said resignation shall be accepted unanimously. The vacated
board seat can be filled upon unanimous consent of the remaining and seated
directors.
 
BOARD ORGANIZATION
 
Board Size
 
In general, smaller boards are more cohesive, work better together and tend to
be more effective monitors than larger boards. Therefore, the board shall be
composed of no less than four members and no more than twelve members. However,
in order to accommodate the availability of an outstanding candidate the number
of positions on the board may be expanded.
 
Committee Structure
 
It is the general policy of the Company that all major decisions will be
considered by the board as a whole. As a consequence, the committee structure of
the board is limited to those committees considered to be basic to or required
for the operation of the company as a publicly owned entity.
 
Standing committees shall include the following committees:
 
 

4 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 

 
v  
Audit

 
v  
Compensation

 
v  
Nominating

 
v  
Governance

 
All of the committees shall be composed solely of independent directors. The
board may form other committees as it determines appropriate.
 
BOARD OPERATIONS & Board Access to Senior Management
 
Board members have full access to senior management and to information about the
Company's operations. Except in unusual circumstances, the CEO should be advised
of significant contacts with senior management.
 
Board’s Ability to Retain Advisors
 
The board shall retain advisors as it believes to be appropriate. If management
is retaining advisors to assist the board, such decision must be ratified by the
board. Individual directors should not retain their own advisors, except in
exceptional circumstances.
 
Board Member Orientation and Continuing Education
 
As new members are added to the Company's board, appropriate arrangements should
be made with management to orient such member with the Company, its business
operations, its financial reporting, its industry, its management, the
functioning of the board and other appropriate matters. In addition, management
should endeavor to continue to keep both new and continuing board members
informed of significant developments at the company and in the company's
industry by means of periodic written reports, oral updates, and presentations
made at board meetings and other appropriate means.
 
Material in Advance of Meetings
 
The board must be given sufficient information to fully exercise its governance
functions. This information comes from a variety of sources, including
management reports, a comparison of performance to plans, security analysts'
reports, articles in various business publications, etc. The Company should make
every effort to ensure that, absent mitigating circumstances, board members will
receive information prior to board and committee meetings, so they will have an
opportunity to reflect properly on the items to be considered at the meeting.
 
The board will ensure that adequate time is provided for full discussion of
important items and that management presentations are scheduled in a manner that
permits a substantial proportion of board meeting time to be available for open
discussion.
 
The board should at least annually schedule its regular meetings for the
upcoming year.
 
Executive Session
 
Time will be allotted at the end of each board meeting for an executive session
involving only the non-management directors.
 
 


5 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
 
Evaluation of CEO
 
The selection and evaluation of the chief executive officer and concurrence with
the CEO's selection and evaluation of the Company's top management team are the
most important function of the board. In its broader sense, "selection and
evaluation" includes considering compensation, planning for succession; and,
when appropriate, replacing the CEO or other members of the top management team.
The performance of the CEO will be reviewed at least annually without the
presence of the CEO or other inside directors. The board should have an
understanding with the CEO with respect to criteria on which he or she will be
evaluated, and the results of the evaluation will be communicated to the CEO.
 
Evaluation of the Board
 
The charter of each standing committee of the board requires the committee to
conduct an annual performance evaluation of the committee. The board will also
conduct an annual self-evaluation, which the nominating and governance committee
will oversee pursuant to its charter. The results of such evaluations, as well
as other factors referenced in these guidelines, shall be considered by the
board when it next nominates a slate of directors for election to the board.
Similarly, each director's age, length of service as a board member and other
relevant factors will be considered by the board when it next nominates a slate
of directors for election to the board.
 
Management Development
 
The CEO will report annually to the board on the company's program for
management development.
 
Succession Plan
 
CEO succession is a board-driven, collaborative process, with the current CEO
having an important role to play. The board must agree on general criteria for
succession, including the timing and the necessary qualifications.
 
Outside Contacts
 
The board believes management speaks for the Company. Individual board members
may, from time to time at the request of management, meet or otherwise
communicate with various constituencies involved with the company. If comments
from the board are appropriate, they should, in most circumstances, come from
the chairman; however, this does not preclude directors, in the exercise of
their fiduciary duties and subject to confidentiality constraints, from
communicating with stockholders or others.
 
Director Attendance at Annual Stockholders Meetings
 
All Directors shall endeavor to attend all Company annual stockholders meetings,
absent unanticipated personal or professional obligations which preclude them
from doing so.
 
 

6 | Page
Approved by the Board of Directors July 2015


 
 

--------------------------------------------------------------------------------

 
